       Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 1 of 29 PageID: 1




Jennifer Chang, Esq. (JC-5716)
KROLL HEINEMAN CARTON, LLC
Metro Corporate Campus I
99 Wood Avenue South, Suite 307
Iselin, New Jersey 08830
Tel: (732) 491-2100
fax: (732) 491-2120
Attorneys for Petitioners

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

NEW JERSEY BUILDING LABORERS’ :                         Hon.
STATEWIDE BENEFIT FUNDS AND THE
TRUSTEES THEREOF,               :                       Civil Action No. 19-

                Petitioners,                        :               CIVIL ACTION

       v.                                           :   PETITION TO CONFIRM CONSENT
                                                          ARBITRATION AWARD AND
SUPER, LLC,                                         :   ORDER AND ENTRY OF JUDGMENT

                Respondent.



        Petitioners New Jersey Building Laborers’ Statewide Benefit Funds (“Funds”) and the

Trustees thereof (“Trustees”)(collectively, “Petitioners”), by their undersigned attorneys, as and

for their Petition, allege and say:

        1.      Petitioners move before this Court for an Order, pursuant to the Federal

Arbitration Act, 9 U.S.C.A.     § 9 and 13 (“FAA”), confirming the award of the Arbitrator in the
matter of the arbitration between Petitioners and Super, LLC (“Respondent”), and directing that

judgment be entered accordingly. This Petition is made on the following grounds.

        2.      At all times relevant, the Funds were, and still are, trust funds within the meaning

of Section 302(c)(5) of the LMRA, 29 U.S.C.      § 186(c)(5), and employee benefit plans within the
meaning of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C.                §
         Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 2 of 29 PageID: 2




1132(d). The funds are administered at 3218 Kennedy Boulevard, Jersey City, New Jersey

07306.

         3.    At all times relevant, the Trustees were, and still are, fiduciaries within the

meaning of Section 3(21)(A) of ERISA, 29 USC           § 1002(21)(A). The Trustees maintain their
principal place of business at 321$ Kennedy Boulevard, Jersey City, New Jersey 07306.

         4.    At all times relevant, Respondent was, and still is, a business entity duly

organized and existing under the laws of the State of New Jersey, with a principal place of

business located at 203 Belmont Avenue, Haledon, New Jersey 0750$.

         5.    The jurisdiction of this Court is based upon Section 502(e) of ERISA, 29 U.S.C.   §
1132(e), 28 U.S.C.   § 1331, and 2$ U.S.C. § 1367. Venue is proper in this District pursuant to 29
U.S.C. 1332(e)(2), because Petitioners maintain their principal offices in New Jersey and the

underlying arbitration took place in New Jersey.

         6.    Respondent is a signatory to a Collective Bargaining Agreement (“CBA”) by

virtue of a Short form Agreement (“SfA”). A copy of the relevant portions of the CBA and the

$FA are attached hereto as Exhibits “A” and “B”, respectively.

         7.    Respondent is also bound by the Declaration of Trust of the New Jersey Building

Laborers’ Statewide Benefit Funds. A copy of the pertinent portions of the applicable Trust

Agreement is attached hereto as Exhibit “C”. Under the terms of the applicable CBA and Trust

Agreement, Respondent is required to make contributions to the Funds. In accordance with the

CBA, J.J. Pierson, Esq., has been appointed as the Arbitrator to resolve claims of delinquent

contributions owed to the Funds.




                                                   2
          Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 3 of 29 PageID: 3




          8.    On or about July 11, 2018, after finding that the Petitioners and the Respondent

had consented to the terms of a Consent Arbitration Award and considering all of the evidence

presented in connection therewith, the Arbitrator issued a Consent Arbitration Award and Order

in writing, a copy of which is attached hereto as Exhibit “D”. The Consent Arbitration Award

was executed by an individual who had the authority to bind Respondent. By entering into the

Consent Arbitration Award, the Respondent: acknowledged it is bound to the CBA; it is

delinquent in remitting fringe benefit contributions; and consents to the entry of a Judgment

against it and in favor of Petitioners, in the event it fails to make all payments as required under

the terms of the Consent Arbitration Award.

          9.    Notwithstanding the Consent Arbitration Award and Order of the Arbitrator,

Respondent has failed to make the payments as required.

          10.   Pursuant to the terms of the Consent Arbitration Award, Respondent was required

to pay:

          $5,100.00   by December 25, 2018;
          $5,100.00   by January 25, 2019;
          $5,100.00   by February 25, 2019;
          $5,100.00   by March 25, 2019;
          $5,100.00   by April 25, 2019;
          $5,100.00   by May 25, 2019; and
          $4,505.73   by June 25, 2019.

          11.    On or about December 5, 2019, Petitioners noticed Respondent of default under

the Consent Arbitration Award. Pursuant to the terms of the Consent Arbitration Award,

Respondent had five (5) days from the date the notice of default to cure its default by paying all

monies then due. A true and correct copy of the Notice of Default is attached hereto as Exhibit




                                                 3
       Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 4 of 29 PageID: 4




       12.     To date, Respondent has not cured its default under the Consent Arbitration

Award. Pursuant to the terms of the Consent Arbitration Award and Trust Agreement, upon

default, Respondent is liable for liquidated damages in the amount of twenty (20) percent and

attorneys’ fees in the amount of twenty-five (25) percent of the remaining outstanding

delinquency upon default. Accordingly, liquidated damages in the amount of $7,021.15, and

attorneys’ fees in the amount of $2,776.43 are to be awarded.

       13.     The Judgment entered in this matter should therefore be $50,903.31, that amount

being comprised of $35,105.73 in delinquent contributions, $7,021.15 in liquidated damages, and

$8,776.43 in attorneys’ fees.

       WHEREFORE, Petitioners respectfully move this Court to proceed expeditiously and

without a hearing under F.R.C.P. 78(b), and to enter an order confirming said arbitration award,

directing that judgment be entered thereon and awarding such other relief as the Court may deem

equitable and just.



                                                       KROLL HEINEMAN CARTON, LLC
                                                       Attorneys for Petitioners

                                                       /8/JENNIFER CHANG
                                             By:
                                                       JEN1’flfER CHANG
Dated: December 20, 2019




                                                   4
Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 5 of 29 PageID: 5




                       Exhibit A
Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 6 of 29 PageID: 6




                                                         AGREEMEr

                                  Y’NEREA5,            PrenhI
                                                Col ci’. Bi-
                                  inafr     ‘A”)               nn A rnc
                                                         n:r r:
                                                                              (:r.
                                   ncd Empoy(                         by th
                                                   rdniflr”Errplo
                                     Cab,crs’ 3icr               yr”) an i Id
                                                   i CcunH3 iEd
                                      o      jrv (rf            Coca tJnans ot
                                                           r t ‘Uaion”           c:
                                                                        ), ad
                                 WHEREAS, t’
                                                  i!dn and Co;
                                Di:ri Cou.s                       :ruio Laori’
                                                atd Loa Unn
                                Iry boufld by                 ao
                                               Lh Ar:n en tS $:i: f w
                                 nd dcztIy a.d                    r    Annc
                                               : i F.rthr dc
                                ti of said
                                           Osrct Coundl       stod a:
                                                        l a.4 Lci U
                                      and :jcn:; an                  noci shafl bc
                                                     d
                                 .VHEREAS, is
                                                   th pu. :oti
                                d’.eop and mii’                    s An: o
                                                   an a hatro                       build,
                                    ven                            i worcn icb:
                                            Emcoyr and th                          ouhip
                               olboth pt: a                     Un ans n ‘.l’i:h th
                                                   rica    izd ar4 r?                h:s
                               is accrnlishd                          c:d and iic work
                                                ‘.     ibe etierny,
                               t:. ca: i nc
                                            cssry in otdr            e norny and qu
                                                                                       il
                                                              o pnd tli vak
                                       of boils Fat                                opcr.
                                                      i,
                                   THER.EFORE, in
                              nncshnrein           nsd-a:ian of
                                         pnssed.BE IT           ch rnutus coy
                                                      AGREED AS FO
                                                                     LLOW5

                                 Artil I: Roog
                                                 nldan and S.
                                                               np of Armn1
                              1.10 Union Rnc
                                              onitin Th En
                                 B .ild.n ar4 Cc               ;oin r::onIzns
                                                 ns:;ic;on O:s::ici             C’s:
                             us L’no-’si
                                         bound lcrc. rnp            Counris and
                                                         c:urs: a rns
                                                                     ’c:isy of
                  Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 7 of 29 PageID: 7




           of all reasai
                      gnaiecit.s. IC shalt
           Employer 2nd the                be th cbjectiveo
                               Union to make                 f both the           New messy Laor
              p apprentices ork                   reasonable effort                                es Sr::wic Pe
                                   ing so  that they can co         s to         wili be aininitcrc                nian Fund which
          apptenttcc progra                                mplete th                                d in a: rsnce wit
                             m and become                                        triO; agreeme
                                                                                               nc                     h the applicable
          reasonable   amount oftime.           journey corlr    rs in a
                                                                                 l4.ti    New Jvrsu1 Bu
          An apprentice tha                                                                                ilding Laborers’
                            t I no
         wtk to arceni off t be penalized for taking off fro                              Wlfre Food
                                                                                                        .
                                                                                                                               StatewIde
                              uite training req                m                Alt Employers bo
         (although time                        uired by the                                      und by thu Agrec
                        eff tor training sh                 JATC                suc amount as                      mcnt o.hall cntcLh
                                            lI be unpaid).                                     has been a!toca:e                       it
                                                                               lcw Sry Labo                      d by the panics to
                                                                                               ren Stzowde We                        the
                                                                               be acninis:cred                    tfare Fund which wB
                                                                                               in accordance with                       l
                          Article XtlL: Po                                     agreement.                           th apphcable ttust
                                             rtability
         13.00 PortabilIty
                            .                                                  14.!0     New Jersey Build
        The Employer,                                                                                       ing Laborers St
                         pravided it has no                                              Auaoiry Fund                          atewide
        advance of the                       tified the local uni
                        start of the projec                       on in       All Employers bo
       begin and is oth                     t that the project                                  und by thjs Agree
                        erwise in complia                        as to        scch amount as                      ment snat con:r;bicte
       and is not delin                     nce with this Ag                                   has been allocate
                         quent to the be                      reement               Jersey Laborers’            d by th parccs to
      established he                       nefit or checkoff                                          Statewide Anui:y              th
                     reunder, shalt be                           fbnds       wilt be adminis:er                           Fund which
      otkey employe                     all owed liberal po                                     ed in accordanc
                       rs subject, ho                         rtability      t:o5t agicen-ent.                   e with the applica
      cal uniocs5 right                wever, to the lerit                                                                          ble
                         to fair represen                   orial lo
      worktorce for the                   tation in the Em
                           project, Key                     ployer’s         14.30
     who arc members                       employees are                                 liew Jerse St
                         ofa local union sig                 laborers                                  ate Political Actio
     merit who haoe                            natory to this Ag                         Commictet                         n
                        warked for the                            ree
     eight weeks in the                     Employer for
                          previous h m                       at least        Alt Employers bo
                                            oth                                                  und by this Ag
                                                                             such ameun: as                        reement shail dedu
                                                                                            has been authoriz                           ct
                                                                            pay w ha signs an                   ed from cash empb
                                                                                                authrizs:o for                       ycct
             Artlcic XIV: Fr                                                Political Action                        the New terse” State
                             Inge Ben eflc Fu                                                 Committee fund
                                               nds                                                                  Each laborers loc
                                                                              iii be                                                    al
     14.00   tiew Jersey Bu                                                                      foe obtaining che sg
                             ilding Laborer                                 authorizations at.d                         ni:ur:s far these
             Penslos Fund.                    s’ Statewide                                      for notifying the ap
                                                                           crc which cmpn                             pro prs:e Employ
    All Emptoycra                                                                           y:es hair such
                  bound by this Ag                                         off Empoycts                        rizd tS potticat
    s’ch amount as                 reement shutt co                                         shall fr’ard ch                        check
                   has been allocate                ntribute               r’e fssd as the sp                   eekofi contributio
                                     d by the parties                                         ecified rare in the                   ns cc
                                                      to the               contrb1e to the frn                    same manner as the
                                                                                                gc benet funds                         y
                                                                                                                   ::hiibed or main-
                                14
                                                                                                        43




-




                                                                                                                                             —
                Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 8 of 29 PageID: 8




        tamed pgiuarat to
                          this Agrcemett.
        I 3.40 Orgasbiag                                                        *.o_ric a; has bezrr
                                Dues                                                                 ?iocated b the pre
        All Emplnycra                                                          ems’.Ernplyer;’ Cc                           ios tO the Labor
                          bound by this Ag                                                           opcarian arid Edcca
       such arnaurr as                         reement shall                   wifl be adtrunis:e                           e.cn True: hich
                         ha been authorize                     deduct                             rcd in a:ordsrico wit
       ails and/or Local                     d by the District                 Cm;; agreertre                               h the apltca5le
                           Unions from each                    Coun.                          nr Emplyzrs shall
       signs an a.ucjrarj                       employee’s pay wh              asthe specified rota                  Crete ci thi
                                                                                                                                        s ties:
                          zation for the Labre                        o                              iii the sarrie me
      Organizing fund                            cs’ Eastern Re                    to the ocher frung ben             irrier a.; they con tri
                           dues Each labore                      gion                                                                         b
      sponoible for obt                          r? local wilt                                              efit fends
                          aining the signature                 be to
      zaorls arid fc                             s Cur these au                13.60
                          natifying the app                    thori                   New Jersey Labor
      which e ployrtu                          rop riate Employer                                         ers’ Health & Saf
                           have authorized the                        ;                Fund                                   ety
     off. Employers                                organizing checc           All Emplyerri bou
                        shall forward che                                                       nd by this Agreeme
     th fund a.; the                        ckoff conuibucion;               anounc as has bee                     nt shall pay such
                      s.7e:ifid rate in the                                                    n alta
    cosinibute to th
                        fringe benefit ftipds
                                              same manner as
                                                                they         fersey Laborers’ He cared by the pa::i:s tithe Now
    tamed pursuant                             established or ma                                     alth & Safety Fuad
                       to this Agreement.                         in.        adrodn is:ar:d in acorthce                 whtch wil      l b
                                                                              men:. Employer               with tha applicable
                                                                                                 ; shall contrihute            thus; agree
      14.45 Vorldng                                                          specified rare in the                    to      Stiest as the
                          Dues                                                                      carrie masOer as the
     Alt Employrt;                                                           the c:her tnrrge                             y carrirthute Cs
                       bour4 by ibis Ag                                                        ben:flt fued;.
     such amount a.;                         reement shaH ded
                      has becri authorize                         uct
    cml; arid/or Local                     d by the District                 14.70
                        Unions from each                      Cmiii-                    Building Laborer
    sloe; an author                           employee ‘spay                                                s’ ci Now Jersey Tr
                     ization for worki                          who                     and Edua;i Fund                             aicing
   labocr; lca1 wil                      ng due; checkoff                    All Empioyeri bou
                        l be responsible for                   Each                               nd by this Agreeme
   turs for the;e                              obtaining the sig
                                                                 ns.        amount as hoe bee                           nt thall pay such
                     a horizatian                                                               n allocated by tha par
   propriate Emplo                    arid far notifying                    ing Labcrer;’ of Ne                         ties to the Build
                      yers which emplo                      the ap                               w Jersey TrainIng 2nd
  the ccganizhog                           yees havc author                 i’hinh will b adm                             Ede neon Fund
                   cheek off Employer                          ized                             inistered in accord
  off comnribution                         s shall forward                 cabe Crest agreem                        ance with the appfr
                     s ta the fund as                       check.                             ent, Employer; shi
  same mannar a.;                       the specified rat                                                            ll coq:rihure m
                     cy ontribut to the                   e in the         crest a.; the
                                                                                         specifIed rare in the
 established or m,s                           fringe benefit fun           cors:ribe:e to th                     same marmot as
                      unto;ned pursuant                          d;                          other Irin                              they
 as otherwise dir                          to this Agreement,                                            ze btrrefit furl;
                    ected by the Dis                             or
                                       trict Councils.                     14.80      Building Contraz
13.50                                                                                                   tor;’ A5sciaCion
             Laborera-Employ                                                         Jerso-, L;ductrf Ad                      ot New
                                   sts’ Cooperatioa                                                       varicemeat Fund
             Educti Trus                                 and               (a) Au Employer
                                t                                                             ; ceeeeod by the
AN Employer;                                                              mer.: shall cay to                           of th:s Agree.
                  bcund by this Ag                                                           the Building Ccnrr
                                      reement shall pay                   cf New Jersey, cc                      ;etor; A;u.;cii:rin
                                                             such                             secce;sers or assign
                                                                          tarred to as the “D                      s, hereinafter to.
                                                                                              CA’NJ’, the scm
                                                                                                                of      coats (5.10;
               Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 9 of 29 PageID: 9




      per hour for each
                        o(ts employee    s covered hcreund
                                                              r,                      were mede fo the cp
      (b)  Payments to th BC                                              sie beriertr of the BC           r ,dtr:ct and ex
                                   &N J are due                                                   AIS5, a third party          el
     the same cleric and                          and payable a:          Lndur this Agreeme                          beneficiary
                         in the same manner                                                  n:, si lndopenda Ag
     Laborers Training                       as the N.J. Buildins                                              t   remen
                                                                         o:her form of agreem
      potted en the sart,e
                          and Educa tion Fund and sha
                                                       lt be re                                ent or uuderatandng wit t or any
                           remittance torms                              pioyer fr work cov                           h any Em
      uitding Laborers                       as are used by the                               ered udc this Agree
                          fringe enufit Funds                            term orthi; Ag                              ment toe thC
     Stace of Xci’ fnrsey                       throughout the                          reement.
                          . MI said farms sha
     reflect this payme                       U be modified to
                        nt requirement Up                                14.90     Due Date for Cotni
    tice, a copy of eac                     on reasonable no                                               bucioo Psymeau iot
                          h monthly Emplo                                                                                           a
    Reports shalt be                        yers Reniitcsncc
                        forwarded to the                                 (a) Cncributiots
    quested.                               BCAINJ it so re                                     tar funds eseabituhed
                                                                         under the Agreeme                             or maintained
                                                                                             nt ahalt be paid wit
                                                                        ts arid of the we                         hiri three days o
    fe) In addition,                                                                         ekly payeotl peeled
                     the Union agrees to                                monthly paynneths                               iwcekty or
    Nieopics of cv                           furnish the BCAI                                may be Iow:d in the
                      signed individual coi                             the trustees or adm                             discrr.on of
   agteemcnc.s andjo                        toctivebargaining                                inistrators of ch fun
                     t acceptance of the                               Employer compites                               ds whete the
   sions of any collec                      terms and provi.                                  with such reqoi:enwntu
                       tive bargaining agt                             cut or aiministrator                              as the crust
   conered by this Ag                      cement for worh                                  t may set as a candrt
                     reement.                                          or m’nnrhy payments                        ion far biweekly
                                                                                              . All sueb payments
                                                                       on proporl prepared                            shsi be mad:
  (d) The Union(s)                                                                             remittance forms pru
                      wilt use every legal                            cepable to tS t;nds.                            seribed era:
  m insure unuFrm com                       method available                                    Contributitss to the
                         pliance and applica                          LECET, XJK&Sar                                 troining fund,
  nvent as it dces                           tion ofchi pay                               d u1 chetk-cff funds
                   fo olIectjon ofothr                                the sari-c manneras                          shaU be made in
                                           funds.                                         cthr payments due und
                                                                      ment.                                          er this Agree
  fe) In consid
                  eration of the promi
  the Employers                         ses arid obtijation
                    to make contributions                     s of     (b) An Employer wh
  and its considera                            to thc BCAfNJ                                      o is a member or
                    tion of services to                                Conus:tors Asuccian                             the Building
 rectly provided                         be directly and ind                                   on of ‘iew Jersey or
                    for such employeray                          i    Ciliated Ausocia:isns                           one of its At
 determined by the                             the BCAJNJ, as                                 arid who has assigred
                        8CA/U and for the                             rights to the Bui!d                             its bargrriin5
 cQnstritction indust                             ben efit of the                           ina Contractors Assoc
                       ry generally, and for                          Jersey arid is thereb                          iation of Xew
 vaiublc considera                              other good arid                              y bourid to this Agree
                      tion, such corisiders                           se;h cc rih’jtonu                              ment may pay
cally acknowledged                          tion being specifi                              on a morichiy basis, ith
                         by each employer sin                         b1iOrss beeng d                                   such contr
                                                                                          to the fend(s) on
    rocrtsent, each Em                             atocj to this     di of th mo:h                           or before the fifteen
                        ptoyor agrees to all                                             immedia:eiy Iolowrnz                     th
of this Arti:e ari                            of the provisions      iu hich the contr                              the rtcnth dsr
                    d acknowledges tha                                                       r5rions wc erimd
                                           t said contractual        that any such Em                                  In the e:n:
                                                                                         elocer becomes de’nqu
                                                                                                                    enr in making
            Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 10 of 29 PageID: 10




                   13 any fund crtate
       Agreetnent then suc              d or itairied
                               h Emptoyct shall             under thLs
       pay Contributions                            los-tht right to          or   picketing
                            on a monthly basis                                              to protest tS:
                                                                                                            failure to make so
       ftth pay such ben                           arid shall thtnce                 the Employer shat                            h pay
                             efi
      above. This provis ts in accordance with Section (a)                   and benefits for the       be r:spcnsible ce pay
                                                                                                                               sit wages
                            ion shall not operat                                                  lime tort. E:ept
      rights or rem
                     edies of the union
                                                  e so as to limit the       the Union a.nd th                        for the toregaing
                                          or ftscds wjd,                                       ompløyees shalT hiv
      detinquencles as                                     respect to        fr ton-payment                         e the right to pieke:
                         set forth elsewhere                                                   of wae oaty wh
                                               in this Agreement.            paid as required on                   en the sarre 510 not
                                                                                                 the regula: pay day
     (c) For purposes
                           of this Article any
             on or before the app                  payment not to            i.2O        Legal Remedies fur
       ihove shall be con          licable due date set                                                     CcltctTt of
                            sidered dehnqueot            forth here                      Delinquencies
                                                .                            The Trustees or Ad
                                                                                                   miniu.oators of any
                                                                            butTons pursuant                            fi.id due contri
                                                                                                to this Agreement
       Atct XV: Cotlec                                                      rights arccrded                          hsH be cnd:ied alt
                      titin of Amoutits                                                       by law including but
                                        Due Undtr                           tight to demand.                          no: limited to the
                     Ag           reem ent                                                      receive, sue for, aid
                                                                            including the tnstitu                       take such steps,
   lotO                                                                                            tion and prosecuti
              Right (0 Strike                                               vtntiori in any pro                       on of or the inter
                                    and Picket (or                                              ceeding at lra or
              Du110que0c1e5                                                rupccy that may                         in quity or in
                                                                                             benecessaryordesira
    If the Union                                                           tion to effectuate                        blo
                    is advised by any
                                           benefit cc ocher                                    the payment ad colt in thirdiscrt
   crea:ed or rnaini                                          fund         or sums and coat;                         e.mion of any sum
                      ajned under this                                                           required to be pai
   ployer is delinq                       Agreement that an                Pension or Annui                          d cc the Weltare.
                      uent in contributi                       Em                             ty Fund; uridr this
   the Errpioyet                          ons   to the same, or                                                     A:rement.
                   is delinquent in th                           if
  its laboreromptoyce                      payment of wages               lS.3G       Costs of Collectio
                           s, then the em                       to                                       n
  shalt have the rig                      plo yee s and the Union         (a) In add itlo
                      ht to so-ike and/or                                                 n to    the other 1Oil5TOn3
 benefit or other                         picket until the wa              relating any such                             Qtt,5 Aereeme
                     fund contributions                       ges,                                 funds, in the event                     nt
 thing in this Ag                          are paid in Ml,               delinquent in                                    the Empoyer is
                   reement to th con                         any                            the payment ofcon:
 Whctc a delinquen                       trary notwithstand               or wages, the delte                     riutTons to the Fu
                        cy is dun from a                     ing.                                  qeri: Emplajur shi                   nds,
 Employer for a pro                        subcontractor ciche            to pay anome
                                                                                           yn fees and court            ll alSO be required
                       ject in another be                                                                        and arbitration cos
the local union                             at unions territacj,          any, whene-er the                                            t;, if
                  where the ongoing                                                                ser.’iees of an s:ro
picketed shall give                      project to be stru              are neeessar’j to rec                          rruy or arbitra;or
                       the                                  ck or                                  over tS amount
before coms1-lencing Employer five dayn written noce                     the Tru:ees, in                             dat     The Unicn or
                        the job action.                                                        their drsrtin,
                                                                                     ri. rh in:
                                                                                                                   may a’ss assess the
                                                                                                ere;: a: the rreu:
(Catty employee                                                                                                     ms.mrt tega’ rat
                boscs em    ployment because
                                                  ofanystrike

                             so
            Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 11 of 29 PageID: 11




     fo) The Attorliey                                                    merit tr eac3 arid
                       s fees shall be as fot                                                  al of the employees c-
                                             Iws                         Agreement shall im                                  rad by this
                                                                                               pose upon the Employer
                                                                         reipccisibitiiy to ass                               sole and fall
             WITKOIJT SUiT OP                                                                   ume the benefits of the
                                . AR.BIjRATION                           acid their family(s) ere                            cn’.çloyee(s)
                  20% of the first $750.0                                                           cricitted so tram such
                                         0                              (b) The Employer agr                                   funds
                       15% over 5750.00                                                            ees that, axr the ter
                                                                        ofthe Agremnent, he                               minatiOn datt
                  (inimumSl5.00                                                                  will contnue to ma]e
                                  each fund)                            so the benefit fijad                               contributions
                                                                                                v,h:n cmploying lab
                                                                        hereunder pending the                             orers covered
               WITH SLIIT OR Ag                                                                    negatcatcOn of a new
                                  .BITR.AT(ON                          The Employer or the                                    agreement.
                  27 ‘i% ofth firs                                                              BCiN1 m.sy terminat
                                   t 5750.00                           non Set forth under thi                             e the obliga
                     22 .4% over 5750.0                                                           s provision by giieg
                                        0                              tice to the Laborers’ Int                             wilnen no
                (tinimum 525.00                                                                  :madcnal Union of No
                                   each fund)                          Eastern Region ø(fice                                rth Amcca,
                                                                                                , as rspIcaentatrve of
                                                                      unions and dirrics cou                               the the lOcal
    c) Ai! disbursement                                                                           ncils bound hereunder
                          s acid expenses includ                      Serition to do as                                       , of its in
    fees ae additional                            ing arbitration                        and the effcctve dat
                       . The foregoing sha                            notices shalt b sen                          e thereof All such
    changed by the Bo                           ll apply unless                              t by certified null
                      ard olTrustees ofa                              effective until receiv                          arid may not be
                                          rsy particular Fund.                               ed
   (d) [ci addition to
                        the above, the fund                            15.50
  case may be, ma                              or furid, a.s the                   Fund Rights and
                    y further assess a del                            fa The Trustees                   Duti5
  for any and Zil eo                       inquent Employer                                 of the becfit furids
                      iletion costs, court                            rights arid U stie                          shal ha-s such
  teen, telephone and                        coStS, attorneys’                           s a; set forth in the
                       c respondence cos                             Agreements and Oe                          P,sns ad in the
 fund or funds incur                        ts, etc., which the                              elsrs:ons of Trusts acid
                       in collecting or ate                                                                           any s.pplc
 the delinquent pay                         mpting to collect        merits or am
                                                                                   endment; thereto, alt
                      ments train the Em                             rated herein by cefero                of which are incorp
 p;oyer aba] be req                        ployer. The Em                                                                      o
                     uited o pay coltetio                      .                              ece
neys’ tees irrespectiv                      n costs and scror
                       e of whether or not                          (b) The Emplo
meneed. The Em                              litigation iscorn•                        yer agrees to cin
                     ployer shalt also pay                          Ucilori in the rtecu                  acid cor,c_r with she
arr.aunt due but int                          interest on the                            :ion cf such petitions,
                     erest may be waive                             acid farms that are                            apelrca;ions.
of the trustees of                        d in the discretirin                          required to be file
                   the afteettd funds.                              federal ; menta                         d with the state arid
                                                                                         t agencies
 15.40       Protection of Bn
(a) failure on                  ettts                               fc) The Empta3 era agr
                   the pars of the Em                                                        ee that the tru
                                       ployer to pay the            funds shill ha’.:                        stees fche tud or
benefit fund cono                                                                         right to rcq;rc suc
                  *utfcns required pur                              Employers as ate rtc                        h reports by the
                                       suant ts this Agree                               esaac7 to the tcfi:tn
                                                           .                                                    tct of the agee
                                                                    meats and di;:io
                                                                                         ns of Sneits arid the
                                                                                                                    esntrae:s of
                            52

                                                                                                   53




                                                                                                                                              —
           Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 12 of 29 PageID: 12




                  as may apply. Th
       also ham the tig                e tntscees and ins
                        ht to inspect as                  urers shall
       payroll, employm                    ati rea.snabLc tim                   any cocitriS-i
                                                                  the                          :ions c-a any _ndo
                          ent and such Oth                                     tahlcSed hereundo:                      enabhuhed or to be
       ployor as are pe                       er records of th                                          , the Employu: her                       co.
                          inerce to questions                   Em             transfers over al                                  eby auin; acid
       cposensi/sness                            of the accuracy                                     rihtu, title, ad int
                             ot the repcn.a ott                    ot         due it from the own                            ere  st in all monies
                                                 he Employer.                                         or, const’j:tian njp
      (d) [ci any ev,t                                                        trantor, any other con                          nocr, genera! con
                            where an Emplo                                                              trscc&, or any gvenrm
      delinquent in th                          yer is or ban bee             to the Said fun
                                                                                                ds in the amount                     ental agency,
                          payment of con                           n          funds Upon notice                       up to she sum due to
     morn of th funds                        tributions to one                                         by the funds to the o.’                  the
                          etabjthed cc                            or         tion manager,                                          ner, construc
     the limos and or                      maintained hereun                                 general contracto
                         the trustees shall                     der          emmeittat a,eocy,                     r, cihe r contractor, orgov
    reqiire such Em                            have the power                                        the said o’.ner, con
                      ployer to post a                           to          general contraCto                              struction manager,
    secire the Eciip                     reasonable cash bon                                        r, orher contraCtor,
                      toy&s (uturc Mt                          d to          agency shall imme                                or govercimunta!
    ance with the req                       and prompt corpl                                         diately r:mic ci the
                      uirement (or suc                           i.         claimed to be due                                 fends the amount
                                          h contnbutioas                                            to the
                                                                            be due shall be                         The a IOLOIS caime
                                                                                                  immediately paid acid                      d to
                                                                           aricen over the am                                  , if any dispute
                                                                                                   ount paid and refund
      Article XVI                                                          die to the Emplo                                      is ztIecd to be
                     Cotractor Liabil                                                             yer1 the matter
                                         ity far Delinque                  arbiceation. The fun                        may b sibmittcd
                                                            ncy                                      ds liability in auth                      to
                                                                            ted to such refund                              cacesh
     l&1O       Contractor                                                                          and shall not caciud any ail b tim
                               Liability for De                           tint, 5Ctt5i, pa                                  :        coruequen
               Sb.Co OttSct                       lioquency of                               nitie or    other danrageo.
                                or
    Ii the Employer
                      subtocitruct any
    Anertt to any                        work covered by
                         subcastractr or                    this
   Employer shall be                         other personS the                           Articlm X”.Il: Su
                        liable fr all con                                                                  bcootra:tio
   the futds est
                 ablished or to be         ttibuions owing to.
  the evrn th sub                   cst.ablshed hereun                    17.10         Subco
                                                         der in                                  ntractors to Be
                     contractor or per                                                                             coms Si;aat.ary to
 btions to the said                    oon tails to pay con                              A gre eme cit
                       funds for emplo                      rri           The Employer agr
 A:remecit em                            yees covered by                                        ees that all conrracco:s
                  ployed by the                            this           (015 ho are                                     or tubcon:ra:
 sell.                            said subcontracto                                       engaged by the Em
                                                      r or per                                                  ployer to penferm wor
                                                                         of the kind covere                                            k
                                                                                               d by thit Agreeme
                                                                         3:rrjction, 5:te                          nt a: the site often
I 6.!)     Emptoyer,$ubcoa                                                                tOtiOcl, prn:ng
                                                                                                            ,  demlit:on, asb
                            tractor Assigone                             rrra1, hi ar5_s                                        estos re
          Payments                            ot or                                            woi:e removal, orr
                                                                         s:rectr.rro, or                            epair eta bilding.
tthiwevcr the                                                                            other c s:ruc:io
                                                                                                             ci wrk nhli
              Employer is a sub                                                    a signatory cc this                       be or shall
Agreement and                   contractor under
              becomes detrnquen                  this                   tory to s-mb ether                re—c-” or to b
                                                                                                                            cerne signs
                                 t in the payment                                              LIUNA ffili::d
                                                   of                   juriid.ctioo over the                       lcai union having
                                                                                                 cr in qtnt
                                                                                                                      Furthermore, the
                            54
                                                                                                        55
              Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 13 of 29 PageID: 13




         at the same, and inc
                                luding rh decont
        tonal protectir equ                          amination of per
                                  cncnt,chemicat and                           shall assut and asp
        tective clothing, equ                           bio
                               ipment, bielts, and logical pro                 taskt Once eighte
                                                                                                   en-se the laboetra is
                                                                                                                         e”.er assigned
        Ia:ing to the abo                                machinery cc                             en laborei are empoy
                          ve, and further inc                                  Forcmin ah;ll he em                       nd, a
       moving,                                   luding the erectio                                ptsyed The G:neral Fo
                      cing, and dismantling                          n,                                                     reman shall
       folding, barricade                      of all en                      assist ad spcrvise
                           s, and the operation cloeure, scat                 any work other tha
                                                                                                    the foremen ad shall
                                                                                                                           not perform
      ctuiptnCnC in connec                            of afl cools and                            n layout and supervisio
                              tion therewith, inc                             and Oenerl Foren                            n. foremen
      ltd to bobcau and                            luding but not lin                           -an shall be deignred
                              forklitts, and the                      t                                                by the B siness
     caitoning, crartag, or                       labeling, bagin
                               othetpockaging otr                   g,
     posai or storage; and                           natcd
                               the cleanup ot the wo als tar dis             SF 27.0’) Wages ad
     other work incidenta                              rk site and all                           Benefits
                             l to tuch remediatio                            Wa: and benefits
    as Set forth above, and                         n and abasement                           shs be paid as
                                 all work perfamied
    tabtirient area.                                    within a con
                                                                                                 1          i
     SF25.05 Hinlug                                                          Wtie                522.50
                                                                             Wltcc                          23.05      23 60
     hi order to perpet                                                                            3 St)
                        uate the ukilla requir                              Pcnsin                           4.00       4.2)
     and abatement ind                         ed in the rerncdiati                                350
                           ustry as coveted                        on                                        3g3
    Provisons, when new                           by these Spects           Annuiy
                            ot dditinal emplo                                                      2.95      3J0        323
    the Employer agr                                yees are ned±d,                                  24
                       ees to give Laborers                                LECET                              .34        .44
   opportunity Co ptovid                        Local 1030 the firs                                   l0
                             e such employees                       ;      Htsth & Sa!e;)                     .15        .2’
   Laborers Local                                   and wilt advise                                  .05
                      1030 otthc number                                       Cbeekffs                        03         01
   skills required. Ifl                        of workers and the
                         aborera Local 103                                 LEROF
  q’jstified applica                            0 is unable to refer                                .15
                       nt; to the Employer                                 SISLPAC                           .20        .25
  silr the req
                 uest, the Employer               within 24 hours                                   .1
                                          may then hire pr                 Working Dee                       .10        •tO
  from other source                                            ons                                   3’/
                      s, provided she Em                                                                       5%         5,,
 hcrer; Local 1030                            ployer notifies La
                       within two days alter                               W;:e and Benefit
 and addresses of                                hire of the names                             Reopener. Th:t c:
                     each person so hired                                  opened spco flOtice                        rat may be cc
 ers Local 1030 ref                           oucsde the La                                     by either the Union
                      erral procedures.                        bor                                                      Or the BCA
                                                                           Ce neCotate asg
                                                                                           es and benefitS t,r :ine
                                                                          she end of thi; Ag                        yrara 205 mug
SF26.00 Foremen                                                                               neemen: The Empo
                      and Ceorzt Forem                                    this Agreement Sen                          yer itgcatsr-, to
V.Thn sc or mo                             en                                                  eca so be bound
                 re laborers are em                                       benefitS regncia:ed                       by the ages and
sin Isborera the                    ployed, and for ei                                         b) and ben
                reafter employed,                      er                 Unions and the: ne                      thc BçASJ and the
ployed. The for                   a foreman hatl                                              h ag
                                                  5e em
                 eman shall be a
                                  working foremen                         pzmied into thi; Atesr :s and benefns sna be tacor
                                                     who                                           ren;
                                                                              ltte enpi crcon
                                                                                                trt.et1on to the BC
                                                                                                                        AJ Con otrc
                               63

                                                                                                      65
Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 14 of 29 PageID: 14




                        Exhibit B
                Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 15 of 29 PageID: 15

  New Jersey Building Laborers Statewide Benefit Funds
            3218 Kennedy Blvd., Jersey City, NJ 07306                                               Phone: (201) 963-0633         FAX: (201) 963-1563


                                  Employer Trade Agreement Report
       Name:                                                                                                                      EIN:
                SUPER LLC                                                                                                                205765952
     Address:                                                                                                                   Phone:
                203 BELMONT AVE                                                                                                          (201) 673-5392
                HALEDON, NJ 07508                                                                                                 Fax:   (207) 334-0067

                                                                      Trade Agreement History
   Trade Agmt                Start       End                            Expire Received Org Signed By                                        Title
   78-INDEP-2017          2/1/2013 6/30/2017                                                           78      Tailor Dominguez              President
   INDEP-2016                        I
                          5/1/2013 4/30/20161                                          I
                                                                              7/7/20151 3 Tai1orDominguez                                    IPresident
                                                                      Trade Agreement Image




                                                                                   C,
                                                                 Short Form Agreement

                                             Bunding. Sit. nd General ConstnctIon Agreement

                    The tndesigaed Eatployar. desiring (0 esopk,y labesere from the New Jeseey Building Construction Laborers
                    Local Unions and Nee. Jersey Building Construction Laborers District Ccnndil aifflieted with the I aborers’
                    International tJnton of North America. hcr&nafler the ‘Unions.’’ and being further desitoits of 1ntildin.
                    developing and maintaining a harmonious working relationship between the imdenlgned Employer and the soid
                    Unions in which the rights of both parties are recognized and respected, and (Im work accomplished with the
                    efficiency. economy arid quality that is necessary in order to expend the work opportunities of both parties. and
                    the Unions desiring to fulfill the undersigned Etetplnyer’. requirements fbe aonstructioo crafi laborers, the
                    atidersignad Employer arid Unions hereby agree to be bound by the terms end conditions as act forth in Lbs Mi.y I
                    2013 Pudding, Site end General Construction Collective BargaininE Agreement, whicit Agreensetit is
                    incorporated herein as if set forth in full. This Short Form Agreement is not a onejob a-rfmcnt.


                    Agreed   to   LL’_92’_L
                    For   the Enspioyes
                                                                                                                              JUL 0 8 2015
                                    v—-S-
                                                                      Zt                                                 I-
                                                                      —                                                  LL
                                    Eiri                     -   :7     .      j   ,       -




                                               -             -----



                                                   prxcihi.bed    RepmeeBdas
                                                                                               2”
                                    r,teegun.
                                     //,l:7/             A’’7                 /7     A,?,zy/f
                                    Pdet Sn-in. Addeee
                                         c-)-.ci.7                            x)Cj
                                    rfla_tot. COlt. flp      COdc




                                                                              /f’
                    For the ttnltOat
                                              ,.
                                                         r             )
                                              -    --—           -      :-
                                    L5i Veto.. Fir51                   Odes    nte

                                   -‘
                                    ri-tel
                                                   -             4    -‘4c4 ‘Z                                     ti tbt.
                                             Semi el FInd Rrprs.es.saee
                                                                                /    ‘-‘                    Lont




N] Building Laborers Statewide Benefit Funds                                                                                              PrintDate: 12/20/2019 2:31 PM
Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 16 of 29 PageID: 16




                        Exhibit C
           Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 17 of 29 PageID: 17




        Section 16. JNFORMATIO
                                       N TO PARTICIPANTS
                                                                  AND BENEFICIAIUES. Th
                                                                                               e Trustees
        shall provide participants and
                                       beneficiaries such informatio
                                                                     n as may be required by la


       Section 17. ACCOUNTANT
                                     S AND ACTUARIES.
                                                              The Trustees shall engage one
                                                                                              or mote
       independent qualified public
                                    accountants and one or mo
                                                                 te enrolled actuaries to perfor
                                                                                                m all
      services as may be required
                                  by applicable law and such
                                                             other services as the Trustees
                                                                                            may deem
      necessary.



     Section 18. RECIPROC
                          ITY AGREEIV              EENTS. The Trustees may,
                                                                            in their sole discretion,
     enter into such reciprocity
                                 agreement or agreements wit
                                                                h other pension plans as they det
                                                                                                  ermine
    to be in the best interests
                                   of the 1und, provided tha
                                                                 t any such reciprocity agreem
                                                                                                 ent or
    agreements shall not be incons
                                   istent with the terms of this
                                                                 Trust Agreement.



                                              ARTICLE V

                                      Contributions to the Fund
                                                                       -




  Section 1. RATE OF CO
                              NTRIBUTIONS. In ord
                                                           er to effectuate the purpos
                                                                                       es heteof each
  Employer shall contribute
                               to the fund the amoun
                                                          t required by any Collectiv
                                                                                        e Bargaining
  Agreement or other writte
                               n agreement requiring con
                                                              tributions to the fund. The
                                                                                              rate of
 contdbuion shall at all times
                                be governed by the Collectiv
                                                               e Bargaining Agreement or other
 Fund-approved agreement the
                                n in force and effect, togeth
                                                               er with any amendments, supple
                                                                                               ments
or modifications thereto.
                             Notwithstanding the forego
                                                            ing, in the event that an Em
                                                                                           ployer is
required by applicable law
                            to contribute to the fund
                                                          despite the expiration of the
                                                                                         Employ&s

                                               -18-
            Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 18 of 29 PageID: 18




         Collective Bargaining Agreem
                                     ent, that obligation to contrib
                                                                     ute shall be deemed to also aris
                                                                                                     e
         under this Trust Agreement.

        Section 2. EFFECTIVE DA
                                        TE OF CONTRIBUTIO
                                                                  NS. All contributions shall be
                                                                                                  made
        effective as required by the Col
                                         lective Bargaining Agreement
                                                                      or other fund-approved agreement
       and shall continue to be paid
                                       as long as the Employer is so
                                                                      obligated by such agreement or
                                                                                                     by
       applicable law.



      Section 3. MODE OF PA-YM
                                       ENT. All contributions sha
                                                                   ll be payable and due to the Pen
                                                                                                    sion
      fund on a monthly basis. and
                                     shall be paid in the manner and
                                                                       form determined by the Trustees.
     More specifically, the contrib
                                   utions owed for each month
                                                                  shall be due on the twentieth (20
                                                                                                     th)
     day of the following month
                                .



     Section 4. DEfAULT EN
                                  PAYMENT. If an Employer
                                                                   fails to make contributions to the
                                                                                                        fund
    when due, the Employer sha
                                  lt be in default and the Truste
                                                                   es, in their discretion, may require
                                                                                                          the
    Employer to pay interest on
                                  all past due contributions at
                                                                 the rate of one and one-half
                                                                                                pcLU
   %) compounded per month
                                                                                                                -V.




                                     (or such lesser amount as they
                                                                        may set) from the date when the
   contributions were due until
                                 the date paid. Further, the
                                                               Trustees, in their discretion, may
                                                                                                   requite
  such a defaulting Employer
                                 to pay an additional amount
                                                                  equal to twenty percent (20%)
                                                                                                    of the
  unpaid contributions as liqu
                               idated damages as authorize
                                                              d by applicable federal law. In add
                                                                                                     ition,
 the Trustees, in their disc
                             retion, may require such a
                                                             defaulting Employer to pay the
                                                                                                expenses
incurred by the fund in coll
                             ecting contributions, intere
                                                           st or damages, which expenses may
                                                                                                  include
attorneys’ and accountants’
                              fees. The Trustees may take
                                                                any action necessary or appropriat
                                                                                                     e to

                                                  -19-
           Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 19 of 29 PageID: 19




         enforce payment of the
                                     contributions, interest, dam
                                                                   ages, and expenses provided
                                                                                                     for herein,
        including, but not limited to,
                                        proceedings at law or in equ
                                                                      ity. The fund and Trustees
                                                                                                    shati not be
        required to exhaust any gri
                                      evance or arbitration proced
                                                                    ure provided by a Collective
                                                                                                    Bargaining
       Agreement or otherwise wit
                                     h respect to the enforcement
                                                                     of such Employer obligations,
                                                                                                     but rather
       shall have immediate access
                                       to the courts, as provided und
                                                                         er applicable law, or to design
                                                                                                          ate a
      permanent arbitrator to hea
                                    r and determine collection
                                                                 disputes. The default of an Em
                                                                                                  ployer shall
      not relieve any othet Emplo
                                    yer of his obligation to the
                                                                 Fund.


      Section 5. REPORTS AN
                                  D AUDITS, Each emplo
                                                              yer shall submit to the Fund
                                                                                              all reports and
     documents as the Trustees
                                deem necessary or approp
                                                            riate to collect or verify contrib
                                                                                               utions. Each
     Employer, at the request ott
                                  he Trustees, shall submit
                                                             to an audit of the appropriate
                                                                                              records of the
    Employer to verify that the
                                correct amount of contrib
                                                            utions or other payments due
                                                                                               the Fund has
    been or will be paid. Such
                               an audit may include record
                                                             s relating to employees not cov
                                                                                                 ered by the
   fund to the extent necess
                              ary or appropriate to ver
                                                         ify contributions. No use sha
                                                                                            ll be made of
   information gathered during
                                an audit other than uses rel
                                                              ating to administration of the
                                                                                               fund.


  Section 6. PRODUCTI
                           ON OF RECORDS. Ea
                                                       ch Employer shall promptly
                                                                                     furnish to the
  Trustees, on demand, the
                             names of his Employees,
                                                         their Social Security number
                                                                                      s, the hours
 worked by each Employee
                            and such other informatio
                                                       n as the Trustees may reason
                                                                                    ably require in
 connection with the admini
                            stration of the Trust fun
                                                      d and for no other purpose.
                                                                                     The Trustees
may, by their respective rep
                             resentatives, examine the
                                                        pertinent employment and pay
                                                                                      roll records
of each Employer at the
                          Employer’s place of busine
                                                      ss whenever such examinat
                                                                                  ion is deemed

                                                 -20-
           Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 20 of 29 PageID: 20




         necessary to advisable by
                                   the Trustees in connection wit
                                                                   h the proper administration
                                                                                               of the Trust
        Fund. The Union and its
                                     Affiliates shall,.upon the req
                                                                    uest of the Trustees, promp
                                                                                                tly furnish
        information in respect to an
                                     Employee’s employment sta
                                                                  tus.


       Section 7. REFUND OF
                            CONTRIBUTIONS.                         In no event shall any Em
                                                                                                 ployer,
       directly or indirectly, rec
                                   eive any refund on contr
                                                              ibutions made by it to the fun
                                                                                              d (except
      in case of a bona tide err
                                   oneous payment or overp
                                                               ayment of contributions, to
                                                                                             the extent
     permitted by law), nor
                                   shall an Employer direc
                                                                tly or indirectly participate
                                                                                                in the
     disposition of the Fund
                                   or receive any benefit
                                                             s from the Fund. Upon pa
                                                                                            yment of
    conthbutions to the Fund
                                 , all responsibilities of the
                                                                Employer for each contribu
                                                                                            tion shall
    cease, and the Employe
                               r shall have no respons
                                                          ibilities for the acts of the Tru
                                                                                           stees, nor
   shall an Employer be ob
                               ligated to see to the appli
                                                            cation of any funds or prope
                                                                                          rty of the
   Fund or to see that the ter
                                ms of the Trust Agreeme
                                                             nt have been complied with.



                                              ARTICLE VI

                                            Plan of Benefits
   Section 1. ESTABLISHM
                               ENT OF PLAN. The Tru
                                                            stees shall formulate and ado
                                                                                            pt a written
  plan or plans for the payme
                               nt of such retirement or pen
                                                             sion benefits, death benefits, and
                                                                                                 related
 benefits, as are feasible..
                             The formulation and des
                                                        ign of the Pension Plan is commi
                                                                                            tted to the
sole discretion of the Truste
                              es, subject only to the req
                                                          uirements that the Pension Pla
                                                                                          n comply at
alt times with applicable fed
                              eral law and regulations
                                                         and that no provision of the Pen
                                                                                            sion Plan


                                                -21-
  Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 21 of 29 PageID: 21




  the Trustees. MI other
                         expenses incurred pursuant to
                                                       Article IV hereof shall be paid
                                                                                       by the
  Fund.



 IN WITNESS WHEREOF,
                                the undersigned do hereunto
                                                            cause this instrunt to be duly
 executed on the day and year
                              first above written.
for he International Union
                                      L
BY:
                           -
   RAYMO     M. POCThTO




                                     -30-
Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 22 of 29 PageID: 22




                        Exhibit D
    Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 23 of 29 PageID: 23
                           0                                           o
                                  STATE OF NEW JERSEY
                            In the Matter of the Arbitration between


NEW JERSEY BUILDING LABORERS’               )      CONSENT ARBITRATION AWARD
STATEWIDE BENEFIT FUNDS and the             )              AND ORDER
TRUSTEES THEREOF,                           )
                                            )
       -AND-                                )
                                            )
SUPER, LLC                                  )
                                            )
                                            )

BEFORE:        LI. Pierson, Esq.
               Arbitrator


       This matter being opened to LI. Pierson, Esq., Arbitrator, by Kroll Heineman Carton,

LLC attorneys for the New Jersey Building Laborers Statewide Benefit Funds and the Trustees

Thereof (collectively “the Funds”) and Super, LLC (“Employer) having consented to the entry of

this Consent Arbitration Award and Order (“Award and Order”); and given that the Employer is

bound to a Collective Bargaining Agreement (“CBA”) with the New Jersey Building

Construction Laborers District Council and its Local Unions; and given that the Employer is

delinquent in the payment of fringe benefit contributions required under the CBA to the Funds;

and given that the Funds have used reasonable, diligent and systematic efforts to collect the

delinquency; and given that the execution of this Award and Order will effectuate the collection

of such monies; it is therefore AWARDED and ORDERED that:

       1.      The Employer is delinquent to the Funds for fringe benefit contributions,

associated union dues, checkoff contributions, and interest for the period: Audit period June 3,

2015 through June 30, 2016 ($53,314.18 in audit principal, $5,911.80 in interest), in the amount
    Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 24 of 29 PageID: 24
                            0                                         0

of $68,164.98 (“Total Audit Delinquency”). A summary of the audit findings is attached hereto

as Exhibit A.

         2.       The Employer shall pay the Total Audit Delinquency as follows: first, by written

assignment, from Employer to the Funds, directing that money held by the Funds on Employer’s

account, in the amount of $10,390.23, be applied to the Total Audit Delinquency; then, in

accordance with the Consent Arbitration Award and Order Installment Schedule, attached hereto

as Exhibit B and incorporated by reference as though set forth at length herein. Failure to make

a payment as scheduled in Exhibit B shall be a Default of this agreement, as described below in

paragraph 5.

         3.       Payments shall be made via checks payable to the “New Jersey Building

Laborers’ Statewide Benefit Funds.” Payments shall be sent to the office of Counsel for the

funds    -   Kroll Heineman Carton, LLC, 99 Wood Avenue South, Suite 307, Iselin, New Jersey

08830.

         4.       The Employer shall retain the ability to prepay the principal amount due at any

time. Interest will not be due for those amounts paid in advance.

         5.       In the event the Employer fails to make payment when due as described above,

such failure shall be deemed a violation of this Award and Order, and the Employer shall be in

Default. Additionally, from the date of this agreement, should the funds be party to any

arbitration in which an award is entered, finding the Employer delinquent in the payment of

fringe benefits to the Funds, with the exception of awards entered into by consent of the parties

pursuant to settlement discussions, including this Award and Order, the Employer shall be in

Default. Upon Default, the funds shall notice Employer of the Default by letter sent via regular

and certified mail, copying Employer’s counsel, if any (“Notice of Default”). The Employer




                                                  2
    Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 25 of 29 PageID: 25
                         0                                          Ci

shall have five (5) days from the date the Notice of Default is sent to cure its Default by paying

all monies then due, under this Award and Order, and by paying any arbitration awards entered

after this Award and Order. If the Employer does not cure its Default, the Funds shall have the

right to submit this Award and Order to the United State District Court for the District of New

Jersey for confirmation and entry ofjudgment in favor of the funds and against the Employer in

the amount due under this Award and Order, minus any amounts already paid. further, pursuant

to the CBA’s terms regarding collection of fringe benefit delinquencies, the Funds shall also be

entitled to any amounts which have been forgone for purposes of this Award and Order,

including liquidated damages and attorneys’ fees.

       6.      The entry of this Award and Order does not constitute a waiver of any of the

rights or remedies of the parties under the CBA or applicable law. This includes but is not

limited to, the Funds’ right to perform compliance audits of the Employer’s fringe benefit

payments, with the exception of this Audit Period, and to collect any amounts found owing

pursuant to the CBA.

       7.      This Award and Order may be executed in counterparts, copies, or other such

dupLicate versions. Signatures provided by one party to the other party by facsimile or electronic

PDF shall have the same force and effect as original signatures.

        8.     The Arbitrator retains jurisdiction in the event of any dispute of any nature

concerning the interpretation or application of this Award and Order.




                                                 3
      Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 26 of 29 PageID: 26
                                                                 C)


                                       <<signature page>>

We hereby consent to the entry of this Award and Order.

NEW JERSEY BUILDING LABORERS’                       SUPER, LLC
STATEWIDE BENEFIT FUNDS
AND THE TRUSTEES THEREOF




By:
                                                    By:
         Kimberly Kemple

Dated:                     ,   2018                 Dated:            2018




ARBITRATOR, J.J. PIERSON, ESQ.




By:




         J.J. Pierson

Dated:                         ,2018




                                                4
                                                                  -
                    Exhibit B: NJBLSWBF v. Super, LLC Consent ArbItration Award Installment Schedule (311212018)


                                            -



Delinquency           ]Period:                             Amount Due
             68,164.98 Audit 6.3.1 5-6.30.16                   $57,774.75
                                                       -
(-$10390.23 on account)                                    $   57,774.75

                            Amount Due                     Interest (d          Total Due      Payment Made        Remaining Amount Due
Payment Date
                                                           .0075%! month
                                                           (9% per year)

               3/25/2018                 $ 57,774.75              $ 433.31       $ 58,208.06         $ 5,100.00                $ 53,10806
                                                                                                                                              -




               4/25/20 18                $ 53,108.06              $ 398.31       $ 53506.37            5,100.00                $ 48,406.37
               5125/2018.                $ 48,406.37              $ 363.05       $ 48,769.42         $ 5,100.00;               $ 43,669.42
               6125/2018                 $ 43,669.42              $ 327.52       $ 43996.94          $ 5,100.00                $ 38,896.94:
               7/25/2018                 $ 38,896.94              $ 291.73       $ 39,188.67         $ 5,100.001               $ 34,088.67
               8/25/2018                 $34,088.67               $255.66        $34,344.33          $5,100.00                 $ 29244.33
               9/2512018                 $ 29,244.33              $ 219.33       $ 29,463.66         $ 5,100.00                $ 24,363.66
                                         $ 24,363.66              $ 182.73       $ 24,546.39         $ 5,100.001               $ 19,446.39
              10/2512018
              11/25/2018                 $ 19446.39               $ 145.85       $ 19592.24          $ 5,100.00                $ 14,492.24
                                                                                                -    $510000t
              12/25/2018                 $ 14492.24                              $ 14600.93                                     $ 9,500.93
                                          $ 9500.93                   $ 71.26     $ 9572.19          $ 5,100.00                 $4,472.19
               1/25/2019
                                          $4,472.19                   $33.54      $4,505.73          $4505.73                        $ 0.00
               2/25/2019

Total                                                           $ 2,830.98.                         $ 60,605.73
                                                                                                                                                  Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 27 of 29 PageID: 27
Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 28 of 29 PageID: 28




                        Exhibit E
                   Case 2:19-cv-21737 Document 1 Filed 12/20/19 Page 29 of 29 PageID: 29


          KROLL                          Metro Corporate Campus I
                                         99 Wood Avenue South                                                            ATTORNEYS
  HEINEMAN                               Suite 307
                                         Iselin, New Jersey 08830
                                                                                                                     AJbertG Krn
                                                                                                            B2ynrnd 0. Heinemn, Je
    CARTON
    A ttorneys—at—Lav
                                         Tel: 732-491-2100                                                         MichaelTCaj,on.
                                                                                                                    BrdIey M. Pai,ons
                                         fax: 732-491-2120                                                           Seth Ptasnsicz5
                                                                                                                     ]cnnikr Charg
A New Jersey Limited Liability Company                                                                              Seth B. Kerndy.
        www.kroflfjrm.com
                                                                                                                     BAR ADMISSIONS
                                                                                                                        t NJ & PA Bsi
                                                                    December 5, 2019                                    NJ&NYBru
                                                                                                                    SN] PA&L’CBer
                                                                                                                    eNj,NY&t)C&ar
              VIA EMAIL & CERTIFIED MAILRRR                                                                         INJ,NY&PAB.ir
              Super LLC
              203 Belmont Avenue
              Haledon, NJ 07508
              Afln: Yemi

                        Re:       New Jersey Buitdin Laborers’ Statewide Benefit Funds v. Super LLC,
                                  NOTICE OF DEFAULT

              Dear Yemi:

                      This Firm represents the New Jersey Building Laborers’ Statewide Benefit Funds
               (“funds”) in connection with the above-referenced matter. Pursuant to the Consent Arbitration
               Award (“Agreement”) executed between the Funds and Super LLC (“Super”), Super was
               obligated to pay:

                         $5,100.00 by December 25, 2018;
                         $5,100.00 by January 25, 2019;
                         $5,100.00 by februazy25, 2019;
                         $5,100.00 by March 25, 2019;
                         $5,100.00 by April 25, 2019;
                         $5,100.00 by May 25, 2019; and
                         $4,505.73 by June 25, 2019.

                       Pursuant to paragraph five (5) of the Agreement, this letter serves as notice that Super is
               in default of the Agreement for non-payment. Pursuant to the Agreement, absent payment of
               $35,105.73 within five (5) days of receipt of this notice, the Funds may proceed with a lawsuit
               for enforcement of this Agreement in a Court of competent jurisdiction

                          Please contact me to discuss resolution. Thank you for your attention to this matter.

                                                                     Very truM yours,


                                                                     JENNWçR       ANG

                JC:jc
